MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                    Jul 29 2015, 9:12 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                 ATTORNEY FOR APPELLEE
      Edward A. McGlone                                      Caitlin M. Miller
      Terre Haute, Indiana                                   Hunt, Hassler, Lorenz & Kondras, LLP
                                                             Terre Haute, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Billy L. Haymaker,                                         July 29, 2015

      Appellant-Respondent,                                      Court of Appeals Case No.
                                                                 61A01-1411-DR-495

              v.                                                 Appeal from the Parke Circuit Court
                                                                 The Honorable Samuel A. Swaim,
                                                                 Judge
      Victoria L. Haymaker,
                                                                 Trial Court Cause No. 61C01-1304-
      Appellee-Petitioner.                                       DR-152




      Bradford, Judge.



                                            Case Summary
[1]   Appellant-Respondent Billy Haymaker (“Husband”) and Appellee-Petitioner

      Victoria Haymaker (“Wife”) were married in 1980 and separated in 2013 upon

      Wife’s filing of a dissolution petition. Between 1997 and 2000, Wife’s mother

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015     Page 1 of 19
      had conveyed sixty-five acres of farmland to Wife and Wife’s two siblings as

      joint tenants with rights of survivorship (“the Farm”). Wife had also opened a

      bank account with Old National Bank (“the Account”) into which she

      deposited her share of revenue from the Farm, which is operated by her brother.


[2]   As part of the dissolution proceeding, the marital residence was appraised by

      three persons, two of whom appraised the property at $190,000 and one at

      $230,000. Wife and Husband also submitted appraisals of certain heavy

      equipment of Husband’s with Wife’s appraisal of its value being significantly

      higher than that of Husband’s. After a hearing, the trial court determined, inter

      alia, that (1) Wife’s gift of her portion of the Farm and the Account warranted

      an uneven division of the marital estate because those assets remained in her

      name and were not comingled with Husband’s assets, (2) the value of the

      marital residence was $230,000, and (3) the value of Husband’s heavy

      equipment was the mean of all of the appraisals that were performed.


[3]   Husband contends that (1) the trial court abused its discretion in concluding

      that the Farm and the Account warranted a deviation from the presumptive

      equal split of the marital estate, (2) the trial court abused its discretion in

      valuing Wife’s interest in the Farm, (3) the trial court abused its discretion

      valuing the marital residence, and (4) the trial court abused its discretion in

      valuing Husband’s heavy equipment. We conclude that the trial court did not

      abuse its discretion in, essentially, assigning the Farm to Wife but did abuse its

      discretion in assigning the Account to her. We further conclude the trial court



      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 2 of 19
      did not abuse its discretion in valuing the marital estate or Husband’s heavy

      equipment. We affirm in part, reverse in part, and remand with instructions.



                            Facts and Procedural History
[4]   Husband and Wife were married on May 17, 1980. From 1997 to 2000, Wife’s

      mother executed four warrantee deeds for the “Farm,” a 325-acre property held

      by Wife, Wife’s brother Joseph Fessant, and Wife’s sister Mary Beth Walls as

      joint tenants with rights of survivorship. Husband was aware of the Farm but

      never requested that it be retitled to add his name. At some point, Wife opened

      the Account, into which she deposited her share of the Farm’s income. The

      Account was used for whatever family needs arose, “[w]hether it be furniture or

      something the children needed.” Tr. p. 220. The income from the Farm was

      reported on the joint tax returns filed by the parties.


[5]   On April 15, 2013, Wife filed a petition for dissolution of her marriage to

      Husband. On May 21, the trial court held a hearing on the dissolution petition.

      At the hearing, the evidence included three appraisals of the marital residence

      and four appraisals of certain heavy equipment of Husband’s, three performed

      on his behalf and one on Wife’s. Brian Conley appraised the Farm at $325,000,

      but did not take into account that it was currently a joint tenancy with rights of

      survivorship. Carl Miller, III, testified that it would be difficult to market a one-

      third interest in a joint tenancy with rights of survivorship. Miller further

      testified that the interests in the Farm would have to be separated in order to be

      marketable, which could be accomplished by a partition suit. Wife and Fessant

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 3 of 19
      both testified that they wished to give their children their interest in the Farm

      and intended to convert title to the Farm to a tenancy in common. As of the

      date of the hearing, however, Wife and Walls had not spoken in seventeen

      years.


[6]   On July 3, 2014, the trial court issued its dissolution decree, which provides, in

      part, as follows:


                        DECREE OF DISSOLUTION OF MARRIAGE
                     This cause came on for final hearing the 21st day of May,
               2014. Petitioner, Victoria L. Haymaker (hereinafter “Wife”),
               appeared in person and by counsel, Teri M. Lorenz.
               Respondent, Billy L. Haymaker (hereinafter “Husband”),
               appeared in person and by counsel, Edward A. McGlone.
               Witnesses were sworn and evidence was heard. The Court,
               having taken this matter under advisement, now enters the
               following Decree of Dissolution, dissolving the parties’ marriage
               and dividing the assets and debts of the marriage.
               1.      The parties were married on May 17, 1980. The parties
                       separated on April 5, 2013.
               ….
               6.      Wife is an employee of the Vigo County School
                       Corporation and earned $30,786 in 2013. Husband is an
                       employee of Novelis and earned $119,046 in 2013.
                       Therefore, Husband’s annual income is nearly four (4)
                       times more than Wife’s annual income. However,
                       Husband is close to retirement.
               ….
               11.     During the marriage, Wife received a gift of a 1/3 interest
                       in 65 acres of farm real estate, in Vigo County, IN, from
                       her mother, following the death of her father in a farm
                       accident. The co-owners of said farm are Wife’s brother

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 4 of 19
                 and sister. The real estate is titled to these three (3)
                 siblings as joint tenants with right of survivorship. Wife is
                 3 years older than her brother, Joseph Fessant, and 15
                 years older than her sister, Mary Beth Walls. Mortality
                 tables indicate Wife may survive her brother because
                 females live longer than males, however, such tables
                 would also indicate that Mary Beth Walls will survive both
                 her siblings and as the youngest surviving joint tenant with
                 right of survivorship, would end up owning the fees simple
                 in the 65 acres. The alternative to the last surviving sibling
                 owning the fee simple in the real estate would be for the
                 three (3) owners to agree to divide the real estate, in kind;
                 to agree to sell the real estate and divide the proceeds
                 among them; or one or more of the siblings filing a lawsuit
                 to partition the real estate.
        12.      The fact that Wife and her younger sister have not spoken
                 to each other for years indicates that co-operation to divide
                 or sell the real estate will be unlikely and having to file a
                 partition action will be likely.
        13.      The fee simple interest in the 65 acre farm was appraised
                 by Brian Conley during the pendency of this matter for
                 $325,000.
        14.      The costs to Wife of partitioning her interest in the 65 acre
                 farm, according to Carl N. (“Chip”) Miller, III, are:
                 a. Litigation costs including attorney fees:                $20,000
                 b. Real estate appraisal fee:                               $2,000
                 c. Realtor’s commission at 6%                               $6,500
                 Total:                                                      $28,500
                 These expenses would, therefore, reduce the value of
                 Wife’s fractional 1/3 interest in the real estate from
                 $108,333 to $79,833. In any event, the value of this asset
                 is somewhat irrelevant. Regardless of the value, it is
                 Wife’s asset alone. She inherited it and Husband has
                 contributed nothing toward this asset. The Court would

Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015    Page 5 of 19
                 deviate from the 50/50 presumption in favor of the Wife
                 by any amount placed as the value of this asset.
                 However, its value and income do somewhat
                 counterbalance Husband’s superior income earning
                 ability.
        15.      During the marriage Wife maintained Old National Bank
                 Account #0302, into which she deposited her net farm
                 income after payment of farm expenses such as Indiana
                 real property taxes.
        ….
        19.      The parties built the home at 10660 S. Rukes Road and
                 invested approximately $350,000 in its construction.
        20.      There were four (4) appraisals on the marital residence.
                 Wife had the real estate appraised by Johnny Swalls
                 ($190,000) and by Chip Miller ($230,000). Both of these
                 appraisals were market-analysis appraisals. Wife also had
                 a market assessment performed by Becki Busiere of Remax
                 Real Estate who inspected the real estate, inside and out,
                 and determined the fair market value of the real estate to
                 be $230,000 to $235,000. Husband had the real estate
                 appraised by Cindy Steiner at $190,000; however, Ms.
                 Steiner looked at the home from the road, only, and did
                 not view the interior of the home. Ms. Steiner’s appraisal
                 was a “lender’s appraisal”.
        21.      Ms. Steiner did not inspect the interior of the residence
                 until after preparation of her appraisal report and
                 understated the square footage of the real estate by 258
                 square feet and determined a value per square foot of the
                 real estate at $114.46. Chip Miller opined, that had
                 Steiner used the correct square footage, her value of the
                 real estate would have increased by $29,530, bringing her
                 value to $219,530. Ms. Steiner acknowledged at the final
                 hearing that she had underestimated the square footage of
                 the residence but testified that her correction of that error


Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 6 of 19
                 would not increase her opinion of the value of the real
                 estate.
        22.      Appraiser, Johnny Swalls adjusted his Comparable #1 as
                 if it had a larger basement than the parties= [sic] basement,
                 when, in fact, it had no basement. Correcting this error
                 increased the value of Comparable #1 by $25,460. Swalls
                 corrected this error in his appraisal after it was brought to
                 his attention by Chip Miller; however he did not increase
                 the value of the real estate as a result of this correction.
        23.      Neither Steiner nor Swalls seemed to make any adjustment
                 on their comparables for the fact that the basement in the
                 parties’ home is fully finished and includes two (2)
                 bedrooms and a full bath. Chip Miller believed that the
                 value of this improvement, as compared to an unfinished
                 basement, was $29,000. Had Swalls or Steiner adjusted
                 their values, accordingly, for the fully finished basement at
                 the marital residence, which provides substantial
                 additional living space, their values of the real estate
                 would have exceeded the value of the real estate
                 determined by Chip Miller.
        24.      Chip Miller testified that shortly before the parties’ final
                 hearing, a home comparable to and in close proximity to
                 the parties’ Parke County real estate had sold for $250,000.
                 He testified that had this comparable been available at the
                 time of his appraisal, he would have relied heavily on it.
                 He testified that this recent comparable confirmed his
                 value of the parties’ real estate at $230,000.
        25.      The Court determines that the value of the residence, at
                 separation, was $230,000. This is a beautiful home for
                 which the parties should be proud. It would appear to the
                 Court that $230,000 is actually a very reasonable price for
                 such a home.
        26.      The date of separation balance of the Wells Fargo
                 mortgage against the real estate was $127,806, leaving
                 equity in the real estate of $82,194.

Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 7 of 19
        27.      Each party shall be confirmed in the continued ownership
                 of all household goods, furnishings, personal effects, tools
                 and heavy equipment in his/her possession, same having
                 been allocated between the parties during the pendency of
                 this matter.
        28.      There were also four (4) appraisals of some part or all of
                 the parties’ personal property.
                 a.      Wife commissioned the appraisal by Johnny Swalls
                         of all household goods and furnishings, tools,
                         equipment and heavy machinery. The value of such
                         property as determined by Swalls was $48,331.50.
                         Swalls appraised the heavy equipment at $30,100.
                 b.      Husband commissioned three other appraisals of
                         some part or all of his heavy equipment, only. The
                         value of some part or all of the heavy equipment
                         determined by Husband’s appraisers were:
                         David Hayes:                      $11,825
                         Jim Maier (“Diamond”) $13,800
                         Wright Implement                  $11,659
        29.      The Court finds Wife’s approach in averaging the 2 to 4
                 appraised values of each piece of heavy equipment to
                 determine its mean value to be reasonable. Therefore, the
                 adjusted value of the parties’ personal property is $35,899,
                 of which Wife received property valued at $5,835 and
                 Husband received property valued at $30,004.
        30.      The Court accepts Husband’s argument that the 50/50
                 presumption should be rebutted because only 33/35ths of
                 his Novelis Pension Plan was accrued during the marriage.
                 The Court will award Husband with 53% of this Plan.
        31.      The Court finds that the assets which comprise the marital
                 estate and the value thereof, at separation, are as follows:




Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 8 of 19
                                                                      Marital
                 Asset              Titling    FMV          Debt       Pot
                                                                      Value

          Parties’ Pre-Marital
             Gifted Assets
        ….

            Wife’s gifted 1/3
        interest as joint tenants
              with right of
         survivorship with W’s
         siblings in 65 acres of
          farmland in Sanford
             (Vigo County),
                                      w        79,833                  79,833
        Indiana. Appraised by
           Brian Connelly for
          $325,000 reduced by
            costs of partition
        action. $325,000 ÷ 3 =
          $108,333 - $28,500 =
                 $79,833



          ONB Savings (Farm
                                      w        3,540                   3,540
           Account) #0302



        ….

           Additional Assets
           Acquired by Joint
            Effort of Parties
              Real Estate
          Marital residence as
         10660 S. Rukes Road,
            Rosedale (Parke
           County), Indiana,
           including 6 acres;
         subject to Wells Fargo       jt      230,000     127,806     102,194
            mortgage #0359
         ($127,806). Value per
            market analysis
          appraisal of Carl N.
               Miller, III.
           Personal Property




Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 9 of 19
         Household goods and
         furnishings; value per
          appraisal by Johnny
           Swalls with heavy
          equipment valued at         jt       35,899                  35,899
               mean value
         determined by Swalls
         and 3 other appraisers
           of such equipment.
        ….
              Total Estate                  2,138,827    127,806     2,011,021

        32.      The presumption of an equal division of assets between the
                 parties under I.C. 31-15-7-5 is rebutted and the Court
                 determines that Wife is entitled to more than fifty percent
                 (50%) of the marital estate because of the value of her
                 gifted assets which remained in Wife’s name, alone,
                 during the marriage and which were not commingled with
                 Husband. Wife also argues the court should rebut the
                 presumption because of Wife’s inferior earning ability and
                 her inferior economic circumstances with respect to Social
                 Security retirement benefits and the increased cost of her
                 medical insurance. These are valid concerns, but Husband
                 is close to retirement and Wife has been keeping her own
                 income out of marriage for a significant amount of time.
                 While this may not rise to “dissipation” it is an economic
                 circumstance the Court has considered. In addition, Wife
                 will end up with her acreage in Vigo County. The Court
                 finds that each of the parties contributed an equal amount
                 of money to the completion of the home Husband was
                 building at the time of the marriage and therefore brought
                 an equal value of assets into the marriage, and that neither
                 party dissipated assets during the marriage. While each
                 party alleged that the other party had dissipated assets, the
                 parties would not have accumulated the marital estate that
                 existed at separation if there had been any significant
                 dissipation of assets. The Court intends to equally divide
                 the estate, except the premarital assets and gifts. The
                 additional amount awarded to Wife ($45,215.38) roughly


Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 10 of 19
                       represents the additional amounts Wife has as a gift or
                       premarital item.
              ….
              36.      Husband shall refinance the Wells Fargo mortgage secured
                       by a lien against the marital residence and pay Wife her
                       $51,097 equity in the real estate within 60 days of this
                       Order. Wife shall quit claim to Husband her interest in the
                       real estate in the context of his refinancing, under a Quit
                       Claim Deed prepared by Husband’s attorney. Husband
                       shall continue to pay and hold Wife harmless against all
                       expenses associated with the former marital residence,
                       pending his refinancing.
      Appellant’s App. pp. 18-23, 25, 28.


[7]   On August 1, Husband filed a motion to correct error. On October 22, 2014,

      the trial court issued its order to correct error, revaluing some assets that are not

      at issue in this appeal and redividing the marital estate accordingly.


                                 Discussion and Decision
[8]           When we review a case in which the trial court has made
              requested findings of fact and conclusions of law, we will not set
              aside the court’s judgment unless it is clearly erroneous. Rose
              Acre Farms, Inc. v. Greemann Real Estate (1987), Ind. App., 516
N.E.2d 1095, 1097, trans. denied. A judgment is clearly erroneous
              when unsupported by the findings of fact and conclusions
              thereon. Findings of fact are clearly erroneous when the record
              lacks any facts or reasonable inferences to support them.
              Donavan v. Ivy Knoll Apartments Partnership (1989), Ind. App., 537
N.E.2d 47, 50. In determining whether the findings and
              judgment are clearly erroneous, we will neither reweigh the
              evidence nor judge witness credibility, but we will consider only
              the evidence and reasonable inferences therefrom which support
              the judgment. Agrarian Grain Co. v. Meeker (1988), Ind. App., 526

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 11 of 19
N.E.2d 1189, 1191. A judgment is contrary to law if it is
               contrary to the trial court’s special findings. Id.
       DeHaan v. DeHaan, 572 N.E.2d 1315, 1320 (Ind. Ct. App. 1991), trans. denied.


            I. Whether the Trial Court Abused its Discretion in
                 Dividing the Marital Estate Unequally
[9]    Indiana Code section 31-15-7-5 provides as follows:


             The court shall presume that an equal division of the marital
             property between the parties is just and reasonable. However, this
             presumption may be rebutted by a party who presents relevant
             evidence, including evidence concerning the following factors, that
             an equal division would not be just and reasonable:
                 (1) The contribution of each spouse to the acquisition of the
                 property, regardless of whether the contribution was income
                 producing.
                 (2) The extent to which the property was acquired by each
                 spouse:
                     (A) before the marriage; or
                     (B) through inheritance or gift.
                 (3) The economic circumstances of each spouse at the time the
                 disposition of the property is to become effective, including the
                 desirability of awarding the family residence or the right to
                 dwell in the family residence for such periods as the court
                 considers just to the spouse having custody of any children.
                 (4) The conduct of the parties during the marriage as related to
                 the disposition or dissipation of their property.
                 (5) The earnings or earning ability of the parties as related to:
                     (A) a final division of property; and
                     (B) a final determination of the property rights of the
                     parties.
[10]   “Subject to the statutory presumption that an equal distribution of marital

       property is just and reasonable, the disposition of marital assets is committed to



       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 12 of 19
       the sound discretion of the trial court.” Augspurger v. Hudson, 802 N.E.2d 503,

       512 (Ind. Ct. App. 2004).

               An abuse of discretion occurs if the trial court’s decision is clearly
               against the logic and effect of the facts and circumstances, or the
               reasonable, probable, and actual deductions to be drawn
               therefrom. An abuse of discretion also occurs when the trial
               court misinterprets the law or disregards evidence of factors listed
               in the controlling statute. The presumption that a dissolution
               court correctly followed the law and made all the proper
               considerations in crafting its property distribution is one of the
               strongest presumptions applicable to our consideration on
               appeal. Thus, we will reverse a property distribution only if there
               is no rational basis for the award and, although the circumstances
               may have justified a different property distribution, we may not
               substitute our judgment for that of the dissolution court.

       Id. (citations, quotation marks, and brackets omitted).


[11]   Husband contends that the trial court abused its discretion in departing from the

       statutory presumption of an equal division of marital assets. Specifically,

       Husband contends that Wife failed to establish that her interest in the Farm and

       the Account were sufficient to rebut the presumption of an equal split.


[12]   We reject Husband’s argument so far as the Farm is concerned. As previously

       mentioned, the presumption of equal division may be rebutted by evidence

       regarding the extent to which property was acquired through inheritance or gift.

       See Ind. Code § 31-15-7-5(2)(B). Here, Wife presented evidence that her interest

       in the Farm was deeded to her and her alone and no attempt was ever made to

       retitle Wife’s interest to add Husband, despite his full knowledge of the Farm.


       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 13 of 19
       Fessant testified that he, Wife, and Walls’s great-grandfather owned the Farm

       originally and that Fessant’s goal was to have his grandchildren have an interest

       in the Farm. Wife testified that she wanted the Farm “for all [her] kids” and

       that her parents’ main objective for the Farm was that it stay in the family. Tr.

       p. 159. In light of the evidence that no attempt was made to incorporate the

       Farm into the marital estate and that Wife and Wife’s family intended it to

       remain the “family farm,” we conclude that the trial court did not abuse its

       discretion in departing from the presumption of an equal division of the marital

       estate.1


[13]   As for the Account, we reach a different conclusion. 31-15-7-5(4) provides that,

       in deciding whether to depart from the presumption of equal division of the

       marital estate, the trial court may consider “[t]he conduct of the parties during

       the marriage as related to the disposition or dissipation of their property.” Wife

       testified that Farm income was reported on the parties’ joint tax return each

       year and that the income was used “not just for [her], for whatever was

       necessary[,]” including “furniture or something the children needed.” Tr. p.

       220. Wife also testified that Husband had access to the Account. By Wife’s

       admission, the funds in the Account were commingled with the marital estate

       and used for marital expenses. So, while the trial court did not abuse its




       1
         Husband also contends that the trial court erred in concluding that the value of Wife’s share in the Farm
       was to be reduced by the cost of a partition suit when it was unclear that such a suit would be necessary.
       Because we conclude that the trial court did not abuse its discretion in assigning the interest in the Farm
       entirely to Wife, however, we not address arguments concerning its specific value.

       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015             Page 14 of 19
       discretion in concluding that Wife’s receipt of the Farm itself justified an

       unequal division of the marital estate, we conclude that the trial court abused its

       discretion by essentially taking the Account out of the marital estate.


           II. Whether the Trial Court Abused its Discretion in
                Assigning Value to Certain Marital Assets
                                     A. The Marital Residence
[14]   Husband contends that the trial court abused its discretion in assigning a value

       of $230,000 to the marital residence. Wife had two appraisals performed on the

       residence, by Swalls and Miller, who valued it at $190,000 and $230,000,

       respectively. Husband had Cindy Steiner appraise the property and she valued

       it at $190,000. In addition, Wife put into evidence an opinion from Becky

       Busiere that the residence was worth from $220,000-$235,000, although Busiere

       specifically indicated that her opinion letter was “not an appraisal and is not

       intended for that use.” Ex. 7. Only Miller and Steiner testified at the final

       dissolution hearing.


[15]   Husband argues that Miller’s upward adjustment for the residence’s finished

       basement, $48,000 as opposed to Swalls’s $19,000 adjustment and Steiner’s

       $20,000 adjustment, was excessive. Miller justified his adjustment by noting

       that approximately 1400 square feet of the residence’s basement was finished

       “just like living area” with “two bedrooms, a family room, a bathroom, [and] it

       walks out to the back.” Tr. p. 30. Miller, while stopping short of saying that

       Swalls failed to take into account the fact that the basement was finished,


       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 15 of 19
       testified that Swalls’s adjustment for the basement reflected that “his

       interpretation of the contributory value of a finished basement is not the same

       as mine.” Tr. p. 35. As for Steiner, she testified that she did an exterior-only

       inspection of the residence, and while she looked into some of the windows, she

       was unable to look into the basement. In the end, Miller testified that, in

       addition to his in-person inspection of the residence, he consulted “public

       records and MLS data, talked to market participants. The normal scope of

       work that you would do in any appraisal.” Tr. p. 24. Husbands points to many

       other reasons why we should reject Swalls’s appraisal in favor of one of the

       lower ones. The trial court, however, was in the best position to evaluate the

       expertise and credibility of the witnesses and evaluate their documentary

       submissions, and the trial court chose to accept Miller’s assessment. Husband’s

       argument in this regard is nothing more than an invitation to reweigh the

       evidence, which we will not do. See DeHaan, 572 N.E.2d 1315, 1320.


                                B. Husband’s Heavy Equipment
[16]   Husband also contends that the trial court abused its discretion in valuing

       several items of heavy equipment that were ultimately assigned to him. Wife

       commissioned an appraisal by Swalls of all of the parties’ personal property,

       while Husband had certain pieces of heavy equipment appraised by David

       Hayes of Hayes Auctioneering, Wright Implement, and Jim Maier of Diamond

       Equipment. The various appraisals of the items at issue are summarized below:


        Item                 Swalls               Hayes               Wright                 Maier


       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015       Page 16 of 19
        John Deere      $9500             $4900         $5259             $5500
        tractor
        King Kutter     $900              $450          $500              $500
        finish mower
        Eighteen-foot $1200               $800                            $800
        trailer
        Homemade        $125              $25
        Ford bed
        trailer
        Case backhoe $8500                $2500         $2500             $3500
        Cub Cadet       $750              $225          $150              $500
        mower
        Gehl skid       $8000             $2500         $2500             $2500
        steer loader
        Ford tractor    $1000             $300          $500              $500
        John Deere      $125              $125          $250
        five-foot
        blade
[17]   As laid out previously, the trial court summarized the results of the various

       appraisals of Husband’s heavy equipment as follows:

                        a.      Wife commissioned the appraisal by Johnny Swalls
                                of all household goods and furnishings, tools,
                                equipment and heavy machinery. The value of such
                                property as determined by Swalls was $48,331.50.
                                Swalls appraised the heavy equipment at $30,100.
                        b.      Husband commissioned three other appraisals of
                                some part or all of his heavy equipment, only. The
                                value of some part or all of the heavy equipment
                                determined by Husband’s appraisers were:
                                David Hayes:                      $11,825
                                Jim Maier (“Diamond”) $13,800
                                Wright Implement                  $11,659




       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 17 of 19
       Appellant’s App. pp. 21-22. The trial court determined the final value for each

       piece of heavy equipment by accepting the average values of the two to four

       appraisals that were made for each item at issue, as submitted by Wife:


           Item                 Average
                                appraised
                                value
        John Deere              $67532
        tractor
        King Kutter   $6333
        finish mower
        Eighteen-foot $800
        trailer
        Homemade      $75
        Ford bed
        trailer
        Case backhoe $4250
        Cub Cadet     $406
        mower
        Gehl skid     $3875
        steer loader
        Ford tractor  $575
        John Deere    $167
        five-foot
        blade
[18]   Husband’s argument is essentially that Swalls’s appraisal of his heavy

       equipment in particular—and all of the parties’ personal property in general—

       should be discounted entirely because Swalls’s appraisals of his heavy

       equipment were substantially higher than those of Hayes, Maier, and Wright

       Implement. Husband, however, points to no flaws in Swalls’s methodology, no




       2
           The average of the four appraisals for the John Deere tractor is actually $6289.75.
       3
           The average of the four appraisals for the King Kutter finish mower is actually $587.50.


       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015            Page 18 of 19
       reason to question his qualifications or objectivity, or any other reason to reject

       his appraisal, for that matter. As with Husband’s previous argument, this

       argument is nothing more than an invitation to reweigh the evidence, which we

       will not do. See DeHaan, 572 N.E.2d 1315, 1320. Husband has failed to

       establish that the trial court’s valuation of his heavy equipment constitutes an

       abuse of discretion.



                                               Conclusion
[19]   We conclude that the trial court did not abuse its discretion in deviating from

       the presumption of an equal division of the marital estate and, in effect,

       excluding Wife’s interest in the Farm from the marital estate. We conclude,

       however, that the trial court abused its discretion in effectively excluding the

       Account from the marital estate. Finally, we conclude that the trial court did

       not abuse its discretion in valuing the marital residence or Husband’s heavy

       equipment. We affirm in part, reverse in part, and remand for recalculation of

       the final distribution of the marital estate, including the Account, which was

       valued at $3540 at the time of separation.


[20]   The judgment of the trial court is affirmed in part and reversed in part, and we

       remand with instructions.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 61A01-1411-DR-495 | July 29, 2015   Page 19 of 19